                                                                                                         Case 3:19-cv-04593-LB
                                                                                                                              Document 78 Filed 03/23/21 Page 1 of 2


                                                                                                 -*$5<*:,//,$0 6%1 
                                                                                                  -$<0(/:$/.(5 6%1 
                                                                                                 *:,//,$0,9$5<&+,2662&$9$//, %5(:(5

                                                                                                 +DUULVRQ6W6XLWH
                                                                                                  2DNODQG&$
                                                                                                 3KRQH  
                                                                                                  )D[  
                                                                                                 (PDLOJJZLOOLDP#JLFFEFRP
                                                                                                          MZDONHU#JLFFEFRP
                                                                                                 

                                                                                                 0,&+$(/(&$5'2=$ 6%1 
                                                                                                  7KH&DUGR]D/DZ2IILFHV
                                                                                                 2DNODQG%OYG6WH
                                                                                                  :DOQXW&UHHN&$
                                                                                                 7HOHSKRQH  
                                                                                                  )DFVLPLOH  
                                                                                                

                                                                                                $WWRUQH\VIRU3ODLQWLIIV
't/>>/D/sZz,/K^^Ks>>/ΘZtZ




                                                                                                  -2+1$1'526(%$8(5
                                           ϭϵϵϵ,ĂƌƌŝƐŽŶ^ƚ͕͘^ƵŝƚĞϭϲϬϬ͕KĂŬůĂŶĚ͕ϵϰϲϭϮ




                                                                                               
                                                                                                                                                
                                                                                               
                                                                                                                              81,7('67$7(6',675,&7&2857
                                                      WƌŽĨĞƐƐŝŽŶĂůŽƌƉŽƌĂƚŝŽŶ




                                                                                               
                                                                                                                           1257+(51',675,&72)&$/,)251,$
                                                         ddKZEz^d>t




                                                                                               
                                                                                                                                     6DQ)UDQFLVFR'LYLVLRQ
                                                                                               
                                                                                                                                                
                                                                                                -2+1%$8(5DQLQGLYLGXDODQGDV              &DVH1R FY/%
                                                                                                  6XFFHVVRULQ,QWHUHVWRI-DFRE%DXHU         
                                                                                                GHFHDVHG526(%$8(5DQLQGLYLGXDODQG       >$66,*1(')25$//385326(6727+(
                                                                                                  DV6XFFHVVRULQ,QWHUHVWRI-DFRE%DXHU      +21/$85(/%((/(5@
                                                                                                GHFHDVHG                                     
                                                                                                                                                 >352326('@25'(5*5$17,1*
                                                                                                               3ODLQWLIIV                    3/$,17,))6-2+1$1'526(%$8(5¶6
                                                                                                                                                 $'0,1,675$7,9(027,21)25/($9(
                                                                                                YV                                           72(;&(('3$*(/,0,7$7,216
                                                                                                                                                 
                                                                                                &,7<2)3/($6$1721%5$'/((                   'DWH
                                                                                                  0,''/(721-21$7+$1&+,1                     7LPH
                                                                                                5,&+$5'7529$267(9(1
                                                                                                                                                 'HSW&RXUWURRP%±WK)ORRU 6DQ)UDQFLVFR
                                                                                                %(11(77$/(;.280,66-$621                  -XGJH+RQ/DXUHO%HHOHU
                                                                                                  .1,*+70$57<%,//'7'$9,'                   
                                                                                                63,//(5DQG'2(6WRLQFOXVLYH         7ULDO-XO\
                                                                                                               'HIHQGDQWV                    'DWH5HPRYHG$XJXVW
                                                                                                                                                 &RPSODLQW)LOHG-XQH
                                                                                               

                                                                                               

                                                                                                     
                                                                                                    3/7)6¶07172(;&(('3$*(/,0,7                                 &$6(12&9/%
                                                                                                     
                                                                                                     
                                                                                                         Case 3:19-cv-04593-LB Document 78 Filed 03/23/21 Page 2 of 2


                                                                                                           3ODLQWLIIV-RKQDQG5RVH%DXHU ³3ODLQWLIIV´ KDYHILOHGDPRWLRQIRUOHDYHWRH[FHHGWKH

                                                                                                 SDJHOLPLWRIWZHQW\ILYHSDJHVLQWKHLU2SSRVLWLRQWR'HIHQGDQWV¶0RWLRQIRU6XPPDU\

                                                                                                 -XGJPHQW3DUWLDO6XPPDU\-XGJPHQWXSWRWKLUW\ILYHSDJHV3ODLQWLIIVKDYHGHPRQVWUDWHGJRRG

                                                                                                 FDXVHDSSHDULQJIRUWKHVDPH

                                                                                                           ,7,6+(5(%<25'(5('7+$7WKH3ODLQWLIIVEHSHUPLWWHGWRILOHDQ2SSRVLWLRQWR

                                                                                                 'HIHQGDQWV¶0RWLRQIRU6XPPDU\-XGJPHQW3DUWLDO6XPPDU\-XGJPHQWRIXSWRWKLUW\ILYH

                                                                                                 SDJHV

                                                                                                

                                                                                                
                                                                                                          March 23, 2021
                                                                                                '$7(BBBBBBBBBBBBBBBBBBB                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                     +21/$85(/%((/(5
't/>>/D/sZz,/K^^Ks>>/ΘZtZ




                                                                                                                                                   8QLWHG6WDWHV'LVWULFW&RXUW-XGJH
                                           ϭϵϵϵ,ĂƌƌŝƐŽŶ^ƚ͕͘^ƵŝƚĞϭϲϬϬ͕KĂŬůĂŶĚ͕ϵϰϲϭϮ




                                                                                               

                                                                                               
                                                      WƌŽĨĞƐƐŝŽŶĂůŽƌƉŽƌĂƚŝŽŶ




                                                                                               
                                                         ddKZEz^d>t




                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               

                                                                                               


                                                                                                    3/7)6¶07172(;&(('3$*(/,0,7                                       &$6(12&9/%
